Citation Nr: 1426948	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever



INTRODUCTION

The Veteran served on active duty from March 2001 to February 2006.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

During the course of this appeal, the Veteran requested a hearing before the Board in Washington, DC (in other words a Central Office (CO) hearing), a request the RO acknowledged in a July 2011 letter.  That letter noted the date, time and location of the scheduled hearing, but on the date it was scheduled to occur the Veteran failed to report for it, so was marked a "no show".  As he did not request a postponement of the hearing or provide any good-cause explanation for his absence, the Board deemed his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2014) and proceeded to remand his claim in October 2011 for the additional development mentioned, which since has been completed.  His claim therefore is ready to be decided.


FINDING OF FACT

The Veteran does not currently have a psychiatric disorder, including depression.


CONCLUSION OF LAW

A psychiatric disorder, including depression, was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of which portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

When the claim is for service connection, the VCAA notice must apprise the claimant of all five elements of the claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
 
VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The RO satisfied VA's duty to notify in this case by sending the Veteran a timely letter in December 2006, prior to initially deciding this claim.  The letter informed the Veteran of his and VA's responsibilities in obtaining supporting evidence and met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board provided additional notice in a Remand issued in October 2011.  The RO and the Board also satisfied VA's duty to assist the Veteran by requesting and obtaining all available evidence necessary for equitable resolution of this claim, including service and post-service treatment records.  The RO also afforded him a VA compensation examination, during which an examiner addressed the claimed disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran does not assert that VA violated its duties to notify and assist him with his claim or that there are any additional records that VA should obtain on his behalf.  He also does not assert that the VA examination was inadequate.  He certainly has not shown that any such error in notice and assistance, even if for the sake of argument committed, was necessarily unduly prejudicial to his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board thus finds that no further notice or assistance is required.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic (Virtual VA) files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for a psychiatric disorder characterized as depression.  In a January 2014 Appellant's Post-Remand Brief, he asserts that, during his VA examination, he cloaked his depression because he did not want a psychiatric diagnosis to impact his ability to find and maintain employment.  He contends that his depression incepted during his service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish this entitlement, there must be competent and credible evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence in the Veteran's claims file and on Virtual VA fails to satisfy the current disability element - a prerequisite to the other two elements - of this claim for service connection.  Since his discharge from service in 2006, the Veteran has undergone VA examinations and received VA treatment; however, during examinations and treatment visits, no clinician diagnosed a psychiatric disorder, however characterized.  

In December 2006, during a VA joints examination, an examiner noted that the Veteran had adequate hygiene, a normal affect and mood, was appropriately dressed, cooperative, logical, coherent and relevant, and refrained from noting any psychiatric abnormalities.  

In November 2011, during a VA mental disorders examination, an examiner noted that the Veteran had never been diagnosed with a mental disorder and did not have any evident psychological difficulties.  The VA examiner based this conclusion on a review of the Veteran's treatment records in the physical claims file and on Virtual VA and the Veteran's statement that he had never been depressed or treated for depression or any other psychiatric disturbance.  

In a follow-up opinion, the examiner wrote that, based on the Veteran's psychiatric history and clinical presentation on examination, the Veteran did not then have and had never suffered from symptoms ordinarily referable to a depressive disorder, that the Veteran's exposure to service did not result in the development of depressive symptoms at any point, and that his military experience did not result in the onset of depression symptoms.  

During the most recent VA examination, the Veteran explained that, when pursuing another claim, a Veterans Service Officer (VSO) had suggested that the Veteran might have emotional difficulty resulting from a knee disability in service.  Allegedly, someone later diagnosed depression, but he was never, ever depressed.  He explained that he did not want any reference to depression in his record and that efforts should be made to delete any such reference.  He expressed concern that a potential employer would see such reference, adversely impacting his ability to obtain employment.  

The Board acknowledges the Veteran's concern, which he expressed not only during the examination but in the Appellant's Brief; however, without a competent diagnosis of a psychiatric disorder of record, service connection for such a disorder may not be granted.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


Here, though, the Veteran has not even established that he has this claimed disability.  Indeed, by all accounts, including his own, he expressly refutes any notion that he has it.  And this has been true, not only since the filing of this claim, but also during the immediately preceding years.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

Unfortunately, the Veteran's assertions are the only evidence of record diagnosing such a disorder (and, to reiterate, even he has often questioned the validity of this diagnosis, owing to him not wanting it to affect his job opportunities).  In any event, he is competent to report that he has been sad or depressed since service as these types of symptoms are capable of lay observation.  But because he has no special training or expertise in medicine, including as concerning the specific subject matter in question, he is not competent to diagnose a psychiatric disorder manifested by these symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Inasmuch as there is no competent and credible evidence that the Veteran currently has a psychiatric disorder, including depression, the Board concludes that such disorder was not incurred in or aggravated by his service.  The evidence in this case is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

The claim of entitlement to service connection for a psychiatric disorder, claimed as depression, is denied.



___________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


